In these proceedings by the administrator of the decedent’s estate for the judicial settlement of his account and for the fixation of fees for his attorney, said attorney appeals from an order of the Surrogate’s Court, Kings County, upon reargument, insofar as it denies his motion for additional compensation, denies a hearing on the fixation of his fees and adheres to the original decision. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.